Case 1:20-cv-00411-WES-LDA Document 9 Filed 01/27/21 Page 1 of 2 PageID #: 210



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
E’JAI BEY,                    )
                              )
          Plaintiff,          )
                              )
     v.                       )                     C.A. No. 20-411 WES
                              )
BRAVO SUPERMARKET, et al.,    )
                              )
          Defendants.         )
______________________________)

                                         ORDER

      On November 12, 2020, Magistrate Judge Lincoln D. Almond

issued a Report and Recommendation (“R.&R.”), ECF No. 7, which

recommended that Plaintiff’s Complaint, ECF No. 1, be dismissed

without prejudice.           The Court had previously issued a Text Order

on September 16, 2020, informing Plaintiff that it could not

address    his    Application       to    Proceed   in   forma   pauperis   (“IFP

Motion”),       ECF    No.   2,   due    to   insufficiency    of   the   provided

information.          See Text Order, Sept. 16, 2020.         The Order directed

Plaintiff to re-file his affidavit supporting his IFP Motion, or

pay the initial filing fee of $400.00, on or before October 16,

2020.     Id.     Plaintiff was warned that failure to comply could

result in the recommendation of dismissal of this action.                     Id.

Plaintiff did not re-file the affidavit or pay the filing fee.

Judge Almond recommended that the matter be dismissed without

prejudice due to Plaintiff’s failure to comply with the Court’s
Case 1:20-cv-00411-WES-LDA Document 9 Filed 01/27/21 Page 2 of 2 PageID #: 211



September 16, 2020 Order.        See R.&R. 1.    Plaintiff has not filed

any objection to the R.&R.        After reviewing the relevant papers,

the Court ACCEPTS the R.&R. and ADOPTS the recommendations and

reasoning set forth therein.

      Accordingly, Plaintiff’s Complaint, ECF No. 1, is DISMISSED

without prejudice.

IT IS SO ORDERED.




William E. Smith
District Judge
Date: January 27, 2021




                                      2
